 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   FREDDIE J. GAINES, et al.,
                                                            Case No.: 2:19-cv-01628-GMN-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
14   FLAGSTAR BANK FSB,
15          Defendant(s).
16         Pending before the Court is a joint status report in which the parties agree to stay discovery
17 pending resolution of Defendant’s motion to dismiss. Docket No. 13; see also Docket No. 6
18 (motion to dismiss). Having analyzed the applicable standards, see, e.g., Kor Media Grp. LLC v.
19 Green, 294 F.R.D. 579, 581 (D. Nev. 2013), discovery is hereby STAYED pending resolution of
20 the motion to dismiss. In the event the resolution of the motion to dismiss does not result in the
21 termination of this case, then a proposed discovery plan must be filed within 14 days of the
22 issuance of the order resolving the motion to dismiss.
23         IT IS SO ORDERED.
24         Dated: December 17, 2019
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
